Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 10 November 1822
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 10 Novbr. 1822
				
				I am very anxious about you my dear Boy as the time approaches for your visit and I pray both you and John to be usefull careful to have warm clothing and not to travel in the night—Your health is I hope entirely re-established for I should dread the idea of your undertaking such a journey—We shall have a merry winter in the House provided we can conduct ourselves tolerably well and mix pleasure and business together so as neither to become wearisome—Miss Hopkinson and Miss Meredith two young Ladies from Philadelphia are coming to pass a part of the Winter—The former is a very pleasant girl and the other is an acquaintance of Mary’s that I know little or nothing about—They are neither of them handsome and will probably not kindle flames in the heart which will consume our happiness—added to which they are both engaged to be married—You are I presume at Quincy to day but this will find you at Cambridge when it arrives—Johnson Hellen has made his debut at the Bar and his maiden speech produced great eclat. He is so perfectly suited to the South that I have no doubt of his success—God Bless you give my love to John and be assured of the affection of your Mother
				
					L. C. Adams.
				
				
					How do you like OMeara
				
			